Filed 3/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 49







Brian J. Erickstad, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150303







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Charles A. Stock, P.O. Box 605, Crookston, MN 56716-0605, for petitioner and appellant.



Julie A. Lawyer, Burleigh County Assistant State’s Attorney, 514 E. Thayer Ave., Bismarck, ND 58501, for respondent and appellee.

Erickstad v. State

No. 20150303



Per Curiam.

[¶1]	
Brian Erickstad appealed from a district court order dismissing his application for post-conviction relief
.
  The district court dismissed Erickstad’s application as untimely under N.D.C.C. § 29-32.1-01(2) because more than two years had passed since Erickstad’s conviction became final.  Erickstad argues the district court erred in dismissing his application because the statute of limitations under N.D.C.C. § 29-

32.1-01(2) does not apply retroactively and only applies prospectively from its effective date of August 1, 2013.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).  
Wheeler v. State
, 2015 ND 264, ¶ 2, 872 N.W.2d 634; 
Lehman v. State
, 2014 ND 103, ¶ 14, 847 N.W.2d 119.

[¶2]	The district court also concluded Erickstad did not prove any exceptions to N.D.C.C. § 29-32.1-01(2). Erickstad argues the newly discovered evidence exception applies under N.D.C.C. § 29-32.1-01(3)(a)(1) because he recently learned of his previous misunderstanding of when he would be eligible for parole.  Erickstad further argues the new interpretation of law exception under N.D.C.C. § 29-32.1-

01(3)(a)(3) applies because his attorney and the presiding judge allegedly did not understand the legal effects of when Erickstad would be eligible for parole.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom